Exhibit 10.17

of Form 10-K

Synthetech Inc.

PURCHASE ORDER



1290 Industrial Way, P.O.Box 646

Albany, Oregon 97321

Phone (541) 967-6575; Fax: (541) 967-9424





The following number must appear on all related correspondence, shipping papers,
and invoices:

P.O. NUMBER:



To: Oregon Industrial Contractors, Inc.

Ship To: Synthetech, Inc.

P.O. Box B

1290 Industrial Way

Albany, Oregon 97321

Albany, OR 97321

 









P.O. DATE

REQUISITIONER

SHIP VIA

F.O.B. POINT

 

TERMS

 



N/A

Net __ Days

N/A

 



QTY

DESCRIPTION

UNIT PRICE

TOTAL

 



$

$

 





















SUBTOTAL $

SALES TAX

SHIPPING

OTHER

TOTAL $



 

1. Please send two copies of your invoice.

2. Reference the P.O. number on the invoice.



Account Code

Authorized by Date



 





<Table>















<Caption>















<S> <C>

<C>

<C>

<C>

<C>

<C>

<C>

<C>

Schedule of Purchase Orders ("PO")



























Vendor:

Oregon Industrial Contractors, Inc.











P.O. Box B















Albany, OR 97321











































PO Number

PO Date

Requisitioner

Terms

Qty

Description

Unit Price

Total

74306

1-Apr-2000

L.Tucker

Net 10 Days

1

Open P.O. for computer work

$1,080.00

$1,080.00

74319

12-Apr-2000

L.Tucker

Net 10 Days

1

Misc. open P.O. for month of April

$500.00

$500.00

74371

18-Apr-2000

L.Tucker

Net 10 Days

1

Install 1/2 c.s. threaded pipe from nitrogen in utility room to centrifuge

$2,227.00

$2,227.00











area in pilot room and abort tank area in production room. Also relocate















wash station to east wall and repipe steam and water.





74369

18-Apr-2000

L.Tucker

Net 10 Days

1

Run 1" ss line from 1st floor plant 2 to roof. Run 1" ss line from scrubber

$2,350.00

$2,350.00











building to 400 tank farm burm, both lines will end with a valve and the















roof line will have a draw valve to empty line when not in use.





74370

18-Apr-2000

L.Tucker

Net 10 Days

1

Install a safety shower near the truck loading station at the 400 tank farm.

$4,080.00

$4,080.00











Run 1.5" galvanized threaded pipe to existing header inside building near















T203.





16258

20-Apr-2000

J.Melka

Net 10 Days

1

Maintenance Shop remodel to include the following items:

$10,180.00

$10,180.00









1

Welding Bench

$2,850.00

$2,850.00









1

Mobile Work Bench

$2,300.00

$2,300.00









1

Storage Bin

$1,685.00

$1,685.00









1

10 ft Locker

$2,465.00

$2,465.00









1

12 ft Locker

$3,450.00

$3,450.00

16267

1-May-2000

J.Melka

Net 10 Days

1

Install boiler per bid package dated 4/18/00.

$79,483.00

$79,483.00









1

Install Plant 1&2 steam isolation valves in steam header

$1,522.00

$1,522.00









1

Additional T&M to install boiler vent silencers.

$2,573.00

$2,573.00

74434

3-May-2000

J.Melka

Net 10 Days

1

Open P.O. for misc. work in May.

$0.00

$0.00

74474

11-May-2000

L.Tucker

Net 10 Days

1

Fabricate 2 pans from 10 ga mild steel.

$703.00

$703.00

74304

12-May-2000

L.Tucker

Net 10 Days

1

Shop labor 2 straight hours journeyman-elevator floor plates

$94.00

$94.00









1

Field labor hours superintendent-elevator floor plates

$59.00

$59.00









1

Field labor hours journeyman-elevator floor plates

$47.00

$47.00









1

Material-elevator floor plates

$389.00

$389.00









1

Markup-elevator floor plates

$38.90

$38.90

74493

17-May-2000

L.Tucker

Net 10 Days

1

Fabricate and install pipes on t-224 and T-225

$1,820.00

$1,820.00

74435

1-Jun-2000

L.Tucker

Net 10 Days

1

Computer support

$508.40

$508.40

74586

7-Jun-2000

L.Tucker

Net 10 Days



Job#15068 Fabricate dry solids charge chute for R-206













8

Straight time hours superintendent

$59.00

$472.00









18

Straight time hours journeyman

$47.00

$846.00









1

Materials

$796.26

$796.26









1

10% markup

$79.63

$79.63









1

Material from OICI stock

$26.00

$26.00

74661

26-Jun-2000

L.Tucker

Net 10 Days

1

Remove heat exchanger, modify piping, and install new heat exchanger

$3,000.00

$3,000.00

16296

29-Jun-2000

J.Melka

Net 10 Days

1

Time and material to move the small tray dryer to building 2, skid mount

$15,000.00

$15,000.00











the TCU, and pipe the utilities into the system. Not to exceed bid.





74700

5-Jul-2000

J.Melka

Net 10 Days

1

Open P.O. for July

$500.00

$500.00

74701

7-Jul-2000

L.Tucker

Net 10 Days

1

Computer consulting for the month of July. 2 wks

$720.00

$720.00

16300

7-Jul-2000

J.Melka

Net 10 Days

1

Install the Evergreen Engineering designed support system for the

$49,100.00

$49,100.00











2,500 gallon reactor. Install the 2,500 gallon reactor and the 2,000 gallon















reactor in building 2, south reactor bay. Also install two primary vapor















condensers on the 2nd floor of building 2 and install two 1,200 gallon















distillate receiver tanks on the 1st floor of building 2.





74701

7-Jul-2000

L.Tucker

Net 10 Days

1

Computer consulting for the month of July. 2 wks

$720.00

$720.00

74592

12-Jul-2000

L.Tucker

Net 10 Days

1

Shop labor - misc. shearing

$23.50

$23.50









1

Material - misc. shearing

$60.09

$60.09

16296-1

13-Jul-2000

J.Melka

Net 10 Days

1

Field order change to reposition D291, improve unloading and loading

$2,100.00

$2,100.00











locations, improve vent, add breathable air station, etc.





16303

13-Jul-2000

J.Melka

Net 10 Days

1

Installation of new scrubber in plant 1

$15,000.00

$15,000.00

74729

14-Jul-2000

L.Tucker

Net 10 Days

1

Repair 4 Plaecol heat exchangers

$3,710.00

$3,710.00

74727

14-Jul-2000

L.Tucker

Net 10 Days

1

Repair a 10 tube heat exchanger

$1,155.00

$1,155.00

74728

14-Jul-2000

L.Tucker

Net 10 Days

1

Replace 'U-Tube' bundle in Perry heat exchanger

$3,300.00

$3,300.00

16310

1-Aug-2000

K.Moster

Net 10 Days

1

Time and material to install sample ports and extend dip tubes on

$1,500.00

$1,500.00











building 2 reactors.





74877

2-Aug-2000

J.Melka

Net 10 Days

1

Open maintenance P.O. for August

$3,490.18

$3,490.18

74877

2-Aug-2000

J.Melka

Net 10 Days

1

Change order addendum

$4,648.00

$4,648.00

16316

7-Aug-2000

K.Moster

Net 10 Days

1

Time and material to pipe the large tray dryer (D292) in Building 2, skid

$27,000.00

$27,000.00











mount the TCU292 and TCU293, and pipe the utilities into the system.





16321

15-Aug-2000

J.Melka

Net 10 Days

1

Install building 1 flammable storage ventilation fan including new

$3,450.00

$3,450.00











stand for fan.





74911

6-Sep-2000

J.Melka

Net 10 Days

1

Open P.O. for September maintenance

$2,216.39

$2,216.39

75070

20-Oct-2000

J.Melka

Net 10 Days

1

1 Millwright to replace maintenance employee while on vacation.

$0.00

$0.00

75075

25-Oct-2000

J.Melka

Net 10 Days

1

Labor, material, & machining to modify filter pot as discussed.

$2,000.00

$2,000.00

75143

8-Nov-2000

J.Melka

Net 10 Days

1

Open maintenance P.O. for November

$500.00

$500.00

16340

14-Nov-2000

K.Moster

Net 10 Days

2

Sets of Sparkler Filter shoes designed to fit the fork lift and manual

$392.50

$785.00











pallet jacks to allow the Sparkler Filters to be moved from place to place















without damaging the vessel or associated piping.





75238

1-Dec-2000

J.Melka

Net 10 Days

1

Open maintenance P.O. for December

$500.00

$500.00

16338

12-Dec-2000

D.Willhite

Net 10 Days

1

Install electric heater in temporary lab.

$659.00

$659.00

16343

19-Dec-2000

D.Willhite

Net 10 Days

1

Remove pilot plant steam piping from old boiler room and reroute steam

$5,083.81

$5,083.81











piping out of old boiler room to make way for new R&D Lab construction





16356

8-Jan-2001

D.Willhite

Net 10 Days

1

Install new mass meter in tank farm.

$1,000.00

$1,000.00

75404

10-Jan-2001

J.Melka

Net 10 Days

1

Installation of new 100 gallon glass lined reactor, including removal of

$10,970.00

$10,970.00











750 and repiping to new GL103.





75412

11-Jan-2001

J.Melka

Net 10 Days

1

Installation of 30hp Kobelco oil free breathable air compressor.

$3,800.00

$3,800.00

16361

15-Jan-2001

K.Moster

Net 10 Days

1

Provide labor, tools, and equipment to install inlet piping to T500

$2,000.00

$2,000.00











(distillation feed tank).





75474

24-Jan-2001

J.Melka

Net 10 Days

1

Spool up 1.5" expansion joint for replacement of split pipe on distillation

$1,000.00

$1,000.00











tower.





75294

29-Jan-2001

D.Willhite

Net 10 Days

1

Install valve actuators in tank farm. Part of tank farm fire remedies.

$2,919.15

$2,919.15

75516

1-Feb-2001

J.Melka

Net 10 Days

1

Open maintenance P.O. for February

$500.00

$500.00

16367

1-Feb-2001

K.Moster

Net 10 Days

1

Provide labor, tools, and equipment to install D293 per verbal

$1,300.00

$1,300.00











instructions given by L.Tucker.





16368

1-Feb-2001

D.Willhite

Net 10 Days

1

Tap ethylene glycol pipe in waste water berm for 1 & 1/2" valve, install

$1,369.00

$1,369.00











tee in ethylene glycol return line, and relocate back flow preventor out















of lab area and into production room.





16370

5-Feb-2001

J.Melka

Net 10 Days

1

Time and material to install and repipe the distillation pumps

$3,800.00

$3,800.00

16384

8-Mar-2001

D.Willhite

Net 10 Days

1

Mechanical installation of waste water system per bid package dated

$133,878.00

$133,878.00











02/16/01 and contract A101-1997 between owner and contractor















dated 03/07/01.





16387

12-Mar-2001

J.Melka

Net 10 Days

1

Install tee in pilot plant for lab intro.

$325.00

$325.00

75695

18-Mar-2001

K.Moster

Net 10 Days

1

Time and material to install pump in distillation area.

$900.00

$900.00

</Table>